     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 1 of 27

 1   NICHOLAS M. WAJDA (State Bar # 259178)
     Attorney Email Address
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Email: nick@wajdalawgroup.com
 5   Attorney for Plaintiff
 6
                               UNITED STATES DISTRICT COURT
 7
                              EASTERN DISTRICT OF CALIFORNIA
 8
      BRIAN K. DAVIS, individually and on Case No.
 9    behalf of all others similarly situated,
                                               COMPLAINT FOR DAMAGES
10                        Plaintiff(s),
                                               1. VIOLATION OF THE FAIR DEBT
11           v.                                COLLECTION PRACTICES ACT, 15 U.S.C.
                                               §1692 ET SEQ.;
12
      MIDLAND CREDIT MANAGEMENT,
13    INC.,
                                                  DEMAND FOR JURY TRIAL
14                      Defendant.
15
                                     CLASS ACTION COMPLAINT
16

17          Now Comes Plaintiff, BRIAN DAVIS (“Plaintiff”), individually and on behalf of all others

18   similarly situated, by and through his undersigned attorney, and brings this Complaint against

19   Defendant MIDLAND CREDIT MANAGEMENT, INC. (“MCM”):
20          I. Parties, Jurisdiction and Venue
21
            1.     Plaintiff is a resident of Bakersfield, California and has filed this civil action
22
     pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §1692, et seq.
23
            2.     Subject matter jurisdiction exists pursuant to 28 U.S.C. §§1331 and 1337.
24

25          3.     Defendant MCM is incorporated in the State of Kansas and maintains its principal

26   place of business at 3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.

27          4.     MCM purchases defaulted debts from original creditors.
28

                                                     1
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 2 of 27

 1          5.      MCM is a debt collector as defined by Section 1692a(6) of the FDCPA because (a)
 2   its principal purpose is the purchase of and collection of consumer debts and (b) it routinely uses
 3
     the United States Postal Service for the collection of consumer debts.
 4
            6.      Venue is proper pursuant to 15 U.S.C. § 6104(f) which provides that “[a]ny civil
 5
     action brought under subsection (a) in a district court of the United States may be brought in the
 6

 7   district in which the defendant is found, is an inhabitant, or transacts business or wherever venue is

 8   proper under section 1391 of title 28.”

 9          7.      Venue is proper in this District pursuant to 18 U.S.C. § 1391(b) because:
10
                    a. MCM mailed the Pre-Approved Offer Letter to an address within this District;
11
                    b. MCM routinely collects consumer debts in this District and MCM sent the
12                     Collection Letter to Plaintiff in this District;

13                  c. MCM, as a corporation, is deemed to reside in any judicial district in which it is
                       subject to personal jurisdiction at the time the action is commenced; and
14
                    d. MCM has conducted significant and continuous debt purchase and collection
15                     activities within this jurisdiction.
16
            II.     General Allegations Applicable to All Counts
17
            8.      Prior to the conduct-giving rise to these claims, Plaintiff obtained consumer credit,
18
     not a business based form of a T.J. Maxx credit from Synchrony Bank (the “Subject Debt”)
19
            9.      Plaintiff incurred the Subject Debt for personal and household expenses.
20

21          10.     The Subject Debt fell into a default status after Plaintiff suffered from personal

22   circumstances that prevented him from paying the Subject Debt.
23          11.     MCM purchased the Subject Debt from Synchrony Bank after Synchrony Bank
24
     charged off the Subject Debt.
25
            12.     In an attempt to collect the Subject Debt, MCM sent a letter to Plaintiff dated
26
     7/31/2019 (hereafter the “Pre-Approved Offer Letter” or “Letter”).
27

28

                                                        2
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 3 of 27

 1          13.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3) because MCM
 2   regarded him as a “person obligated or allegedly obligated to pay” the Subject Debt when MCM
 3
     mailed or caused the Pre-Approved Offer Letter to be mailed to Plaintiff.
 4
                   A. The Attention Required Envelope
 5
            14.    The Pre-Approved Offer Letter was mailed to Plaintiff inside of an envelope with
 6

 7   the words “ATTENTION REQUIRED” embossed on the envelope where these words inside of

 8   circle of words that said “IMPORTANT INFORMATION ENCLOSED” (hereafter the “Attention

 9   Required Envelope” or “Envelope”).
10
            15.    A photograph of the Attention Required Envelope is depicted below:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25          16.    When Plaintiff received and read the Attention Required Envelope, he noticed that

26   the letter was embossed and that the embossed words informed him that “IMPORTANT
27   INFORMATION [WAS] ENCLOSED” inside the Envelope.
28

                                                      3
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 4 of 27

 1          17.     When Plaintiff received and read the Attention Required Envelope, he also noticed
 2   that the embossed words on the Envelope instructed and informed him (in full-capitalized font) that
 3
     his “ATTENTION [WAS] REQUIRED.”
 4
            18.     Plaintiff presumed that the words “IMPORTANT INFORMATION ENCLOSED”
 5
     and “ATTENTION REQUIRED” meant that an important letter was enclosed inside the Envelope
 6

 7   and that the letter required his immediate attention.

 8          19.     MCM used the words “IMPORTANT INFORMATION ENCLOSED” and

 9   “ATTENTION REQUIRED” to convey to consumers like Plaintiff that an important letter was
10
     enclosed inside the Envelope and that the letter required his immediate attention.
11
            20.     After reading the embossed words “IMPORTANT INFORMATION ENCLOSED”
12
     and “ATTENTION REQUIRED”, Plaintiff immediately opened the Envelope in order to examine
13
     the letter contained inside of it that reportedly needed his immediate attention.
14

15          21.     Plaintiff read and understood the words “IMPORTANT INFORMATION

16   ENCLOSED” and “ATTENTION REQUIRED” to mean that there was a time-sensitive document
17   contained within the Attention Required Envelope.
18
            22.     MCM used the embossed words “IMPORTANT INFORMATION ENCLOSED”
19
     and “ATTENTION REQUIRED” on the Attention Required Envelope to inform and instruct
20
     consumers that MCM had enclosed “IMPORTANT INFORMATION” within the Envelope and
21

22   that to instruct and inform consumers that their “ATTENTION [WAS] REQUIRED” once they

23   opened the Envelope.

24          23.     MCM used the embossed words “IMPORTANT INFORMATION ENCLOSED”
25   and “ATTENTION REQUIRED” on the Attention Required Envelope to induce consumers like
26
     Plaintiff to immediately open the Envelope and to read the contents of collection letters contained
27
     inside of the Envelopes sent to them.
28

                                                        4
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 5 of 27

 1          24.    Plaintiff seeks to represent a class of consumers residing within this Judicial District
 2   who received a similar Attention Required Envelope in violation of Sections 1692e, 1692e(2)(A),
 3
     1692e(10), 1692f(8) and 1692f of the FDCPA.
 4
            25.    As set forth below, Plaintiff also seeks to represent a class of consumers residing
 5
     within this Judicial District who received a form Pre-Approved Offer Letter where the letter was
 6

 7   sent in an Attention Required Envelope and the contents and form of the Letter violated Sections

 8   1692e, 1692e(2)(A), 1692e(10), 1692f(8) and 1692f of the FDCPA.

 9                 B. The Pre-Approved Offer Letter
10
            26.    A copy of the Pre-Approved Offer Letter is depicted below:
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       5
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 6 of 27

 1             27.   MCM regards the Subject Debt as “arising out of a transactions in which” money
 2   and/or services were obtained by Plaintiff from a creditor where the money and/or services were
 3
     “primarily for personal, family or household purposes[.]”
 4

 5             28.   MCM sent the Pre-Approved Offer Letter to Plaintiff in an attempt to collect what

 6   it regarded as a consumer debt.

 7             29.   The upper right corner of the Pre-Approved Offer Letter identified Synchrony Bank
 8   as the “Original Creditor”, followed by the “Original Account Number” and MCM’s Account
 9
     Number.
10

11             30.   Furthermore, the upper right corner of the Letter identified a “Current Balance” of

12   $307.68, followed by listing Midland Funding LLC (“Midland”) as the “Current Creditor.”

13             31.   By using the words “Current Balance”, the Pre-Approved Offer Letter plausibly
14   suggested to Plaintiff at the time that he read the Pre-Approved Offer Letter that the “Current
15
     Balance” of the Subject Debt would increase.
16

17             32.   Directly below the information identified in Paragraphs 30 and 31, the Pre-

18   Approved Offer Letter stated, “You are Pre-Approved for a 40% discount! Call (800) 282-2544.

19             33.   The Pre-Approved Offer Letter included a heading that said “[c]hoose The Option
20   That Works For You”. This phrase utilized larger font than the body of the Pre-Approved Offer
21
     Letter.
22
               34.   The subject line of the Pre-Approved Offer Letter stated “RE Synchrony Bank TJX.
23
               35.   The body of the Pre-Approved Offer Letter said “Congratulations! You have been
24

25   Pre-Approved for a discount program designed to save you money. Act now to maximize your

26   savings and put this debt behind you by calling (800) 282-2544. Pay online today at

27   MidlandCredit.com”. (Emphasis in original).
28

                                                       6
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 7 of 27

 1          36.     Directly below the above quoted sentences, the Pre-Approved Offer Letter identified
 2   three (3) ‘Pre-Approved” discounted payment options.
 3
            37.     Option 1 offered Plaintiff a 40% OFF discount with a single payment of $184.61
 4
     “Due Date” of 08-30-2019.
 5
            38.     Option 2 offered Plaintiff a 20% OFF discount involving three payments of $82.05,
 6

 7   with the “Due Date” of the first payment listed as 08-30-2019.

 8          39.     Option 3 offered Plaintiff “Monthly Payments As Low As . . . $50 per month.”

 9          40.     To the right of the three payment options, the Pre-Approved Offer Letter included a
10
     shaded box with heading of “Benefits of Paying!” in font that was larger than the introductory lines
11
     of the Pre-Approved Offer Letter and the three payment options.
12
            41.     The shaded box informed Plaintiff that he could “[s]ave up to $123.07” and
13
     identified an “Offer Expiration date” of 08-30-2019.
14

15          42.     By using the words “IMPORTANT INFORMATION ENCLOSED” and

16   “ATTENTION REQUIRED” and listing a 08-30-2019 expiration date on the Pre-Approved Offer
17   Letter, MCM created a false sense of urgency with least sophisticated consumers as both the
18
     Envelope and the Pre-Approved Offer Letter falsely suggested to least sophisticated consumers like
19
     Plaintiff that the Envelope contained a time sensitive document.
20
            43.     By mailing or causing the Pre-Approved Offer Letter to be mailed approximately
21

22   two weeks after the Letter’s purported mailing date of 7/31/2019, MCM increased the sense of

23   urgency invoked by expiration dates identified by the Pre-Approved Offer Letter and the

24   Envelope’s use of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
25   REQUIRED.”
26
            44.     From the perspective of a least sophisticated consumer, the use of the words
27
     “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED” created a false
28

                                                       7
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 8 of 27

 1   sense of urgency with regard to a least sophisticated consumer’s review of the enclosed Pre-
 2   Approved Offer Letter.
 3
            45.       From the perspective of a least sophisticated consumer, the use of the words
 4
     “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED” created a false
 5
     sense of urgency with regard to a least sophisticated consumer’s review of any letter MCM sent
 6

 7   within an Attention Required Envelope where the letter contained offer expiration dates.

 8          46.       In particular, from the perspective of a least sophisticated consumer, the use of the

 9   words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED” created
10
     a false sense of urgency relative to so-called “pre-approved”, “discount program” payment
11
     “[o]ption[s].”
12
            47.       To the best of Plaintiff’s information and belief, he received the Pre-Approved Offer
13
     Letter approximately two weeks after the Letter’s purported mailing date of 7/31/2019.
14

15          48.       MCM routinely sends collection letters inside of an Attention Required Envelopes

16   in an attempt to cause least sophisticated consumers to open the Envelopes, read the enclosed letter
17   and call MCM about the debt.
18
            49.       MCM’s practice of mailing collection letters that conveyed “Pre-Approved”
19
     payment options up to two weeks after the purported mailing date was done on a large scale basis
20
     to create a false sense of urgency among least sophisticated consumers in order to pressure least
21

22   sophisticated consumers into accepting one of MCM’s so-called “Pre-Approved” “discount

23   program” payment options.

24          50.       This delayed mailing practice resulted in least sophisticated consumers like Plaintiff
25   perceiving a sense of urgency – where the urgency was created by MCM’s delay in mailing the
26
     collection letter and its transmission of the letters inside of Attention Envelopes.
27

28

                                                         8
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 9 of 27

 1              51.   It was not clear to Plaintiff whether its so-called “pre-approved” payment options
 2   are subject to fixed, time-sensitive deadlines.
 3
                52.   Plaintiff and others like him who received similar letters were lead to believe by the
 4
     language utilized by MCM that the discounted settlement terms were specifically tailored and
 5
     offered to them when in reality MCM offers similar discounted payment options to all consumers.
 6

 7              53.   Plaintiff and others like him who received similar letters did not know whether the

 8   so-called “pre-approved” discounted payment options were subject to an actual or true expiration

 9   date.
10
                54.   Plaintiff and others like him who received similar letters were left with the
11
     impression that the “pre-approved” discounted payment options were subject to an actual or true
12
     expiration date based upon the use of the words “IMPORTANT INFORMATION ENCLOSED”
13
     and “ATTENTION REQUIRED” on the face of the Envelopes that contained that subject collection
14

15   letters.

16              55.   MCM sent Plaintiff a letter dated 9/11/2019 in an attempt to collect the Subject Debt.
17              56.   Just like the Pre-Approved Offer Letter, the 9/11/2019 letter provided Plaintiff with
18
     identical “pre-approved” payment options of 40% OFF and 20% OFF.
19
                57.   The 9/11/2019 letter stated, “You are pre-approved for a 40% discount!”
20
                58.   The 9/11/2019 letter also identified a 20% OFF payment option.
21

22              59.   Both of the “pre-approved” payment options on the 9/11/2019 letter identified an

23   “Payment Due Date” of 10/11/2019.

24              60.   The 9/11/2019 letter was not mailed to Plaintiff on 9/11/2019.
25              61.   Rather, on information and belief, based upon a pattern of conduct exhibited by
26
     MCM with regard to other consumers, MCM did not cause the 9/11/2019 collection letter to be
27
     mailed until at least one week after the reported mailing date.
28

                                                         9
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 10 of 27

 1          62.       Plaintiff received the 9/11/2019 letter on or around September 26, 2019.
 2          63.       The 9/11/2019 letter was not mailed to Plaintiff in an envelope that contained words
 3
     “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED.”
 4
            64.       On information and belief, MCM’s research demonstrates that least sophisticated
 5
     consumers are more likely to open collection letters sent inside of envelopes that contain the
 6

 7   embossed     words     “IMPORTANT         INFORMATION         ENCLOSED”        and    “ATTENTION

 8   REQUIRED” in comparison to envelopes that do not contain these words.

 9          65.       On information and belief, MCM has determined that it collects more money from
10
     consumers when it sends letters to consumers inside of envelopes that contain the embossed words
11
     “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED” in comparison
12
     to envelopes that do not contain these words.
13
            66.       On information and belief, consumers may have paid their debts as a result of
14

15   MCM’s violations of the FDCPA.

16          67.       At least 40 persons with addresses from within this District were sent a similar form
17   Pre-Approved collection letter by MCM where the collection letter was mailed inside an Attention
18
     Required Envelope within one year of the filing of this lawsuit.
19
            68.       MCM’s widespread use of the Attention Required Envelope satisfies the elements
20
     of typicality and commonality.
21

22          69.       MCM’s use of a similar form Pre-Approved Offer Letter satisfies the elements of

23   typicality and commonality.

24          70.       The proposed classes can be defined and ascertained by MCM’s records.
25          71.       The putative class members are so numerous that joinder of all members is
26
     impracticable.
27

28

                                                        10
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 11 of 27

 1          72.     The legality of the Attention Required Envelope and the Pre-Approved Offer Letter
 2   raise questions of law and fact that are common to the putative class members.
 3
            73.     Plaintiff will fairly and adequately represent the proposed classes.
 4
            74.     Plaintiff shall be represented by counsel who is well versed in consumer class
 5
     actions and the prosecution and defense of FDCPA class actions.
 6

 7          75.     The class periods are limited to one year prior to the filing of this lawsuit and until

 8   the unlawful conduct ends. The class is subject to amendment if there are less than 40 class

 9   members who received the subject envelope or letter from the above identified creditor.
10
            76.     A class action is superior to other available methods for fairly and efficiently
11
     adjudicating the legality of the Attention Required Envelope and the Pre-Approved Offer Letter.
12
            77.     The debt purchase agreements which relate to the Subject Debt informed MCM that
13
     it was purchasing consumer (not business based) debts from the original creditor.
14

15          78.     On information and belief, the Subject Debt is not subject to arbitration because the

16   underlying debt sale and purchase agreements merely conveyed to MCM the right to collect
17   accounts in the form of “receivables”.
18
            III.    Causes of Action
19
     Count I – The Attention Required Envelope Violates Section 1692f(8) of the FDCPA
20
            79.     Plaintiff realleges the above paragraphs as though fully set forth herein.
21

22          80.     Section 1692f(8) prohibits a debt collector from:

23                  Using any language or symbol, other than the debt collector’s address, on
                    any envelope when communicating with a consumer by use of the mails or
24                  by telegram, except that a debt collector may use his business name if such
                    name does not indicate that he is in the debt collection business.
25
            81.     Section 1692f(8) contains no exceptions – any extraneous text on the envelope or
26

27   on the outside of a self-mailer violates 15 U.S.C. § 1692f(8).

28

                                                       11
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 12 of 27

 1          82.      By using the embossed words “IMPORTANT INFORMATION ENCLOSED” and
 2   “ATTENTION REQUIRED” on the Attention Required Envelope, MCM violated Section
 3
     1692f(8) of FDCPA as a matter of law because Section 1692f(8) prohibits a debt collector from
 4
     using any language, other than the debt collector’s address, on any envelope when communicating
 5
     with a consumer.
 6

 7          83.      Plaintiff immediately opened the Attention Required Envelope because it contained

 8   the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED”

 9          84.      MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and
10
     “ATTENTION REQUIRED” created a false sense of urgency to a least sophisticated consumer
11
     like Plaintiff as to the words written on the enclosed letter.
12
            85.      The Attention Required Envelope was mailed to hundreds of least sophisticated
13
     consumers within this District who owed a debt to MCM or one of MCM’s affiliates.
14

15          86.      The proposed class members who are defined as follows:

16                   All persons with mailing addresses within this District who were mailed
                     collection letters where the envelopes containing the words “IMPORTANT
17                   INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
                     the underlying debts were originally owed to Synchrony Bank TJX.
18

19            WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

20                a. declare that the Attention Required Envelope violates the FDCPA;
21                b. enjoin Defendant MCM from using the Attention Required Envelope in
                     conjunction with any future collection letters;
22

23                c. award Plaintiff statutory damages of up to $1,000;

24                d. award class members actual damages if they paid their subject debts after
                     receiving a collection letter in an Attention Required Envelope;
25
                  e. award class members maximum statutory damages; and
26
                  f. award Plaintiff costs and reasonable attorney fees as provided under 15
27                   U.S.C. §1692k.
28

                                                        12
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 13 of 27

 1   Count II – The Attention Required Envelope Violates § 1692f of the FDCPA
 2           87.       Plaintiff realleges the above paragraphs as though fully set forth herein.
 3
             88.       Section 1692f of the FDCPA generally prohibits a debt collector from using “unfair
 4
     or unconscionable means to collect or attempt to collect any debt.”
 5
             89.       By using the embossed words “IMPORTANT INFORMATION ENCLOSED” and
 6

 7   “ATTENTION REQUIRED” on the Attention Required Envelope, MCM violated Section 1692f

 8   of the FDCPA because the use of these words on the face of the Envelope constituted a unfair or

 9   unconscionable means to collect or attempt to collect any debt where the enclosed collection letter
10
     merely reiterated a pre-approved settlement with identified deadlines that were illusory.
11
             90.       As a result of MCM’s use of the words “IMPORTANT INFORMATION
12
     ENCLOSED” and “ATTENTION REQUIRED,” Plaintiff immediately opened the Attention
13
     Required Envelope.
14

15           91.       MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

16   “ATTENTION REQUIRED” created a false sense of urgency to a least sophisticated consumer
17   like Plaintiff.
18
             92.       The Attention Required Envelope was mailed to hundreds of least sophisticated
19
     consumers within this District who owed a debt to MCM or one of MCM’s affiliates.
20
             93.       The Attention Required Envelope’s use of the words “IMPORTANT
21

22   INFORMATION ENCLOSED” and “ATTENTION REQUIRED” violates Section 1692f of the

23   FDCPA because printing on the Attention Required Envelope in this manner unfairly and/or

24   unconscionably suggested that the enclosed collection letter contained, “IMPORTANT”
25   “INFORMATION” when it is not clear whether the contents of the enclosed letter contains
26
     “IMPORTANT INFORMATION” that would “REQUIRE” the recipient’s “ATTENTION.”
27

28

                                                          13
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 14 of 27

 1          94.      The Attention Required Envelope’s use of the words “IMPORTANT
 2   INFORMATION ENCLOSED” and “ATTENTION REQUIRED” violates Section 1692f because
 3
     these words were used by MCM to create a sense of urgency to so-called least sophisticated
 4
     consumers.
 5
            95.      Because MCM reissues prior date sensitive “pre-approved” settlement offers to
 6

 7   Consumers (as demonstrated by MCM’s letter 9-11-2019) the Attention Required Envelope’s use

 8   of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED”

 9   violates Section 1692f by creating a false sense of urgency to least sophisticated consumers.
10
            96.      The proposed class members who are defined as follows:
11
                     All persons with mailing addresses within this District who were mailed
12                   collection letters where the envelopes containing the words “IMPORTANT
                     INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
13                   the underlying debts were originally owed to Synchrony Bank TJX.
14
              WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
15
                  a. declare that the Attention Required Envelope violates the FDCPA;
16
                  b. enjoin Defendant MCM from using the Attention Required Envelope in
17                   conjunction with any future collection letters;
18                c. award Plaintiff statutory damages of up to $1,000;
19                d. award class members actual damages if they paid their subject debts after
20                   receiving a collection letter in an Attention Required Envelope;

21                e. award class members maximum statutory damages; and

22                f. award Plaintiff costs and reasonable attorney fees as provided under 15
                     U.S.C. §1692k.
23
     Count III – The Attention Required Envelope Violates § 1692e(2)(A) of the FDCPA
24

25          97.      Plaintiff realleges the above paragraphs as though fully set forth herein.

26          98.      The Attention Required Envelope was mailed to hundreds of least sophisticated

27   consumers within this District who owed a debt to MCM or one of MCM’s affiliates.
28

                                                        14
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 15 of 27

 1          99.     Section 1692e(2)(A) prohibits “[t]he false representation of - the character, amount,
 2   or legal status of any debt.”
 3
            100.    By formatting the Attention Required Envelope to denote that an “IMPORTANT”
 4
     letter was enclosed and that the letter arguably required immediate “ATTENTION”, MCM created
 5
     a false sense of urgency depicting the “character” and/or “legal status” of the Subject Debt and the
 6

 7   underlying debts of putative class members.

 8          101.    Plaintiff immediately opened the Attention Required Envelope because of the fact

 9   that it contained the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION
10
     REQUIRED”.
11
            102.    Plaintiff read the words “IMPORTANT INFORMATION ENCLOSED” and
12
     “ATTENTION REQUIRED” to mean that there was a sensitive document contained within the
13
     envelope.
14

15          103.    The Attention Required Envelope’s use of the words “IMPORTANT

16   INFORMATION ENCLOSED” and “ATTENTION REQUIRED” can and did create a false sense
17   of urgency with Plaintiff and other least sophisticated consumers.
18
            104.    The Attention Required Envelope’s use of the words “IMPORTANT
19
     INFORMATION ENCLOSED” and “ATTENTION REQUIRED” violates Section 1692e(2)(A)
20
     because printing the Envelope in this manner falsely represented that the “character” or “legal
21

22   status” of the contents of the Envelope was time-sensitive and/or demanded immediate “attention.”

23          105.    Because MCM reissues prior date sensitive “pre-approved” settlement offers to

24   consumers (as demonstrated by MCM’s letter 9-11-2019) the Attention Required Envelope’s use
25   of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED”
26
     violates Section 1692e(A)(2) by creating a false sense of urgency to least sophisticated consumers.
27
            106.    The proposed class members who are defined as follows:
28

                                                      15
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 16 of 27

 1                  All persons with mailing addresses within this District who were mailed
                    collection letters where the envelopes containing the words “IMPORTANT
 2                  INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
 3                  the underlying debts were originally owed to Synchrony Bank TJX.

 4            WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

 5              a. declare that the Attention Required Envelope violates the FDCPA;
 6              b. enjoin Defendant MCM from using the Attention Required Envelope in
                   conjunction with any future collection letters;
 7

 8              c. award Plaintiff statutory damages of up to $1,000;

 9              d. award class members actual damages if they paid their subject debt after
                   receiving a collection letter in an Attention Required Envelope;
10
                e. award class members maximum statutory damages; and
11
                f. award Plaintiff costs and reasonable attorney fees as provided under 15
12                 U.S.C. §1692k.
13
     Count IV – The Attention Required Envelope Violates § 1692e(10) of the FDCPA
14
            107.    Plaintiff realleges the above paragraphs as though fully set forth herein.
15
            108.    Section 1692e(10) specifically prohibits “[t]he use of any false representation or
16
     deceptive means to collect or attempt to collect any debt or to obtain information concerning
17

18   a consumer.”

19          109.    By formatting the Attention Required Envelope to denote that an “IMPORTANT”
20   letter was enclosed and that the letter arguably required immediate “ATTENTION”, MCM created
21
     a false sense of urgency in violation of Section 1692e(10) of the FDCPA.
22
            110.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and
23
     “ATTENTION REQUIRED” can and did create a false sense of urgency to so-called least
24

25   sophisticated consumers.

26          111.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

27   “ATTENTION REQUIRED” violated Section 1692e(10) of the FDCPA because the quoted words
28

                                                       16
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 17 of 27

 1   constitute the use of false representations and deceptive means to attempt to collect the Subject
 2   Debt and the underlying debts of putative class members.
 3
            112.    Plaintiff read and understood the words “IMPORTANT INFORMATION
 4
     ENCLOSED” and “ATTENTION REQUIRED” to mean that there was a time sensitive document
 5
     contained within the envelope.
 6

 7          113.    Plaintiff immediately opened the Attention Envelope because it contained the words

 8   “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED.”

 9          114.    Because MCM reissues prior date sensitive “pre-approved” settlement offers to
10
     consumers (as demonstrated by MCM’s letter 9-11-2019) the Attention Required Envelope’s use
11
     of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED”
12
     violates Section 1692e(10) by creating a false sense of urgency to least sophisticated consumers.
13
            115.    The proposed class members who are defined as follows
14

15                  All persons with mailing addresses within this District who were mailed
                    collection letters where the envelopes containing the words “IMPORTANT
16                  INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
                    the underlying debts were originally owed to Synchrony Bank TJX.
17
              WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
18

19              a. declare that the Attention Required Envelope violates the FDCPA;

20              b. enjoin Defendant MCM from using the Attention Required Envelope in
                   conjunction with any future collection letters;
21
                c. award Plaintiff statutory damages of $1,000;
22
                d. award class members actual damages if they paid their subject debts after
23                 receiving a collection letter in an Attention Required Envelope;
24              e. award class members maximum statutory damages; and
                f. award Plaintiff costs and reasonable attorney fees as provided under 15
25                 U.S.C. §1692k.
26   Count V The Attention Required Envelope Violates Section 1692f of the FDCPA
27          116.    Plaintiff realleges the above paragraphs as though fully set forth herein.
28

                                                       17
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 18 of 27

 1          117.    Section 1692f of the FDCPA prohibits a debt collector from using “unfair or
 2   unconscionable means to collect or attempt to collect any debt.”
 3
            118.    Plaintiff immediately opened the Attention Required Envelope because it contained
 4
     the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED.”
 5
            119.    Plaintiff read and understood the words “IMPORTANT INFORMATION
 6

 7   ENCLOSED” and “ATTENTION REQUIRED” to mean that there was a time-sensitive document

 8   contained within the envelope.

 9          120.    The Attention Required Envelope’s use of the words “IMPORTANT
10
     INFORMATION ENCLOSED” and “ATTENTION REQUIRED” violates Section 1692f because
11
     printing on the Envelope in this manner unfairly and/or unconscionably suggests that the enclosed
12
     Pre-Approved Offer Letter is time sensitive when the opposite is true.
13
            121.    The Attention Required Envelope’s use of the words “IMPORTANT
14

15   INFORMATION ENCLOSED” and “ATTENTION REQUIRED” violates Section 1692f because

16   these words were used by MCM to create a sense of urgency to so-called least sophisticated
17   consumers.
18
            122.    Because MCM reissues prior date sensitive “pre-approved” settlement offers to
19
     consumers (as demonstrated by MCM’s letter 9-11-2019) the Attention Required Envelope’s use
20
     of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED”
21

22   violates Section 1692f by creating a false sense of urgency to least sophisticated consumers.

23          123.    The proposed class members who are defined as follows

24                  All persons with mailing addresses within this District who were mailed
                    collection letters where the envelopes containing the words “IMPORTANT
25                  INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
26                  the underlying debts were originally owed to Synchrony Bank TJX.

27            WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

28              a. declare that the Attention Required Envelope violates the FDCPA;

                                                      18
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 19 of 27

 1              b. enjoin Defendant MCM from using the Attention Required Envelope in
                   conjunction with any future collection letters;
 2
                c. award Plaintiff statutory damages of up to $1,000;
 3

 4              d. award class members actual damages if they paid their subject debts after
                   receiving a collection letter in an Attention Required Envelope;
 5
                e. award class members maximum statutory damages; and
 6
                f. award Plaintiff costs and reasonable attorney fees as provided under 15
 7                 U.S.C. §1692k.
 8   Count VI The Attention Required Envelope and the Pre-Approved Offer Letter Violate
              Section 1692e(2)(A) of the FDCPA
 9

10          124.    Plaintiff realleges the above paragraphs as though fully set forth herein:

11          125.    Section 1692e(2)(A) specifically prohibits: “The false representation of — the
12   character, amount, or legal status of any debt.”
13
            126.    MCM’s use of the Attention Required Envelope and the Pre-Approved Offer Letter
14
     violates Section 1692e(2)(A) of the FDCPA.
15
            127.    Plaintiff immediately opened the Attention Required Envelope because it contained
16

17   the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED.”

18          128.    Plaintiff read and understood the words “IMPORTANT INFORMATION

19   ENCLOSED” and “ATTENTION REQUIRED” to mean that there was a time sensitive document
20   contained within the envelope.
21
            129.    MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and
22
     “ATTENTION REQUIRED” created a false sense of urgency to a least sophisticated consumer
23
     like Plaintiff as to the words written on the Pre-Approved Offer Letter.
24

25          130.    MCM’s use of the phrase “IMPORTANT INFORMATION ENCLOSED” and

26   “ATTENTION REQUIRED” in combination with the contents of the Pre-Approved Offer Letter,

27

28

                                                        19
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 20 of 27

 1   could and did create a false sense of urgency to Plaintiff and similarly situated least sophisticated
 2   consumers as to the “character” and/or “legal status” of the underlying debt.
 3
            131.    Because MCM reissues prior date sensitive “pre-approved” settlement offers to
 4
     consumers (as demonstrated by the 9-11-2019 letter) the Attention Required Envelope’s use of the
 5
     words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED” violates
 6

 7   Section 1692e2(A) by creating a false sense of urgency to least sophisticated consumers.

 8          132.    The proposed class members who are defined as follows

 9                  All persons with mailing addresses within this District who were mailed
                    collection letters where the envelopes containing the words “IMPORTANT
10
                    INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
11                  the underlying debts were originally owed to Synchrony Bank TJX and the
                    enclosed letters identified “pre-approved”, “discount” payment options with
12                  identified “Offer Expiration date.”

13          WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
14
                 a. declare that the Pre-Approved Offer Letter and the Attention Envelope
15                  violate Section 1692e(2)(A) of the FDCPA;
                 b. enjoin Defendant MCM from using the Attention Envelope and the Pre-
16
                    Approved Offer Letter in future collection activities;
17               c. award Plaintiff statutory damages of $1,000;
18               d. award class members actual damages if they paid their subject debt after
                    receiving a Pre-Approved Offer Letter in an Attention Envelope;
19
                 e. award class members maximum statutory damages; and
20               f. award Plaintiff costs and reasonable attorney fees as provided under 15
                    U.S.C. §1692k.
21
     Count VII      The Attention Required Envelope and the Pre-Approved Offer Letter Violate
22                  Section 1692e(10) of the FDCPA
23
            133.    Plaintiff realleges the above paragraphs as though fully set forth herein.
24
            134.    Section 1692e(10) of the FDCPA prohibits the “use of any false representation or
25
     deceptive means to collect or attempt to collect any debt.”
26
            135.    MCM’s use of the Attention Required Envelope and the Pre-Approved Offer Letter
27

28   violates Section 1692e(10) of the FDCPA.

                                                       20
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 21 of 27

 1            136.   By formatting the Attention Required Envelope to denote that a time-sensitive
 2   document was enclosed, MCM created a false sense of urgency in violation of Section 1692e(10)
 3
     because printing and formatting the Envelope in this manner constitutes a false representation or
 4
     deceptive means to collect or attempt to collect any debt.
 5
              137.   For example, Plaintiff immediately opened the Attention Envelope because it
 6

 7   contained the words IMPORTANT INFORMATION ENCLOSED” and “ATTENTION

 8   REQUIRED.”

 9            138.   Plaintiff read and understood the words “IMPORTANT INFORMATION
10
     ENCLOSED” and “ATTENTION REQUIRED” to mean that there was a time sensitive document
11
     contained within the envelope.
12
              139.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and
13
     “ATTENTION REQUIRED” created a false sense of urgency to a least sophisticated consumer
14

15   like Plaintiff as to the words written on the Pre-Approved Offer Letter.

16            140.   In particular, the Pre-Approved Offer Letter stated, “Offer Expiration date: 8-30-
17   2019.”
18
              141.   By formatting the Attention Envelope to denote that a time-sensitive document was
19
     enclosed and by using the words quoted in the above paragraph, MCM created a false sense of
20
     urgency in violation of Section 1692e(10) by falsely and/or deceptively suggesting that the Pre-
21

22   Approved Offer Letter was time-sensitive when that is not clearly the case.

23            142.   MCM’s use of the words “IMPORTANT INFORMATION ENCLOSED” and

24   “ATTENTION REQUIRED” in combination with the contents of the Pre-Approved Offer Letter,
25   could and did create a false sense of urgency to so-called least sophisticated consumers.
26

27

28

                                                      21
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 22 of 27

 1          143.    By using the phrase “Current Balance” as opposed to “Balance” or “Amount Owed”,
 2   MCM plausibility indicated to a least sophisticated consumer like Plaintiff that the amount of the
 3
     Subject Debt could increase in the near future.
 4
            144.    In particular, MCM’s use of the words “IMPORTANT INFORMATION
 5
     ENCLOSED” and “ATTENTION REQUIRED” and the use of the words “Offer Expiration date”
 6

 7   in the Pre-Approved Offer Letter, could and did create a false sense of urgency with least

 8   sophisticated consumers.

 9          145.    Because MCM reissues prior date sensitive “pre-approved” settlement offers to
10
     consumers (as demonstrated by MCM’s letter 9-11-2019) the Attention Required Envelope’s use
11
     of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED”
12
     violates Section 1692e(10) by creating a false sense of urgency to least sophisticated consumers.
13
            146.    The proposed class members who are defined as follows
14

15                  All persons with mailing addresses within this District who were mailed
                    collection letters where the envelopes containing the words “IMPORTANT
16                  INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
                    the underlying debts were originally owed to Synchrony Bank TJX and the
17                  enclosed letters identified “pre-approved”, “discount” payment options with
                    identified “Offer Expiration date.”
18

19

20          WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
21              a. declare that the Pre-Approved Offer Letter and the Attention Envelope
22                 violate Section 1692e(10) of the FDCPA;
                b. enjoin Defendant MCM from using the Attention Envelope and the Pre-
23                 Approved Offer Letter in future collection activities;
24              c. award Plaintiff statutory damages of $1,000;

25              d. award class members actual damages if they paid their subject debt after
                   receiving a Pre-Approved Offer Letter in an Attention Envelope;
26
                e. award class members maximum statutory damages; and
27
                f. award Plaintiff costs and reasonable attorney fees as provided under 15
28                 U.S.C. §1692k.

                                                       22
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 23 of 27

 1   Count VIII     The Attention Required Envelope and the Pre-Approved Offer Letter Violate
                    Section 1692f of the FDCPA
 2

 3          147.    Plaintiff realleges the above paragraphs as though fully set forth herein.

 4          148.    Section 1692f states “debt collector may not use unfair or unconscionable means to

 5   collect or attempt to collect any debt.”
 6          149.    When used together, the Attention Required Envelope and the Pre-Approved Offer
 7
     Letter violate Section 1692f of the FDCPA.
 8
            150.    By formatting the Attention Required Envelope to denote that a time-sensitive
 9
     document was enclosed, MCM created a false sense of urgency in violation of Section 1692f
10

11   because printing and formatting the Envelope in this manner constitutes an unfair or

12   unconscionable means to collect or attempt to collect the Subject Debt by and through the Pre-

13   Approved Offer Letter.
14
            151.    MCM’s use of the Attention Required Envelope and the Pre-Approved Offer Letter
15
     violates Section 1692f of the FDCPA.
16
            152.    By formatting the Attention Envelope to denote that a time-sensitive document was
17
     enclosed, MCM engaged in an unfair or unconscionable means to collect or attempt to collect the
18

19   Subject Debt by falsely depicting the “character” or “legal status” of the Subject Debt as being

20   time-sensitive when that is not the case.
21          153.    It is not clear to a least sophisticated consumer whether there is anything truly time-
22
     sensitive on the face of the Pre-Approved Offer Letter.
23
            154.    MCM’s use of the phrase “ATTENTION REQUIRED” in combination with the
24
     contents of the Pre-Approved Offer Letter, could and did create a false sense of urgency to so-
25

26   called least sophisticated consumers.

27

28

                                                       23
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 24 of 27

 1          155.    In particular, MCM’s use of the phrase “ATTENTION REQUIRED” and the use of
 2   the words “Offer Expiration date” in the Pre-Approved Offer Letter, could and did create a false
 3
     sense of urgency with least sophisticated consumers.
 4
            156.    Because MCM reissues prior date sensitive “pre-approved” settlement offers to
 5
     consumers (as demonstrated by MCM’s letter 9-11-2019) the Attention Required Envelope’s use
 6

 7   of the words “IMPORTANT INFORMATION ENCLOSED” and “ATTENTION REQUIRED”

 8   violates Section 1692f by creating a false sense of urgency to least sophisticated consumers.

 9          157.    The proposed class members who are defined as follows
10
                    All persons with mailing addresses within this District who were mailed
11                  collection letters where the envelopes containing the words “IMPORTANT
                    INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
12                  the underlying debts were originally owed to Synchrony Bank TJX and the
                    enclosed letters identified “pre-approved”, “discount” payment options with
13                  identified “Offer Expiration date.”
14
            WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
15
                a. declare that the Pre-Approved Offer Letter and the Attention Required
16                 Envelope violate Section 1692f of the FDCPA;
17              b. enjoin Defendant MCM from using the Attention Required Envelope and
                   the Pre-Approved Offer Letter in future collection activities;
18              c. award Plaintiff statutory damages of $1,000;
19
                d. award class members actual damages if they paid their subject debts after
20                 receiving a Pre-Approved Offer Letter in an Attention Required Envelope;
                e. award class members maximum statutory damages; and
21
                f. award Plaintiff costs and reasonable attorney fees as provided under 15
22                 U.S.C. §1692k.
23
     Count IX       Violations of the FDCPA Based Upon the Misreported Mailing Date of
24                  Collection Letter Enclosed Within the Attention Required Envelope
25          158.    Plaintiff realleges the above paragraphs as though fully set forth herein.
26
            159.    As alleged above, the Envelope’s use of the words “IMPORTANT
27
     INFORMATION ENCLOSED” and “ATTENTION REQUIRED” is intended to create, and does
28

                                                       24
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 25 of 27

 1   create, a false sense of urgency to least sophisticated consumers when read in conjunction the phrase
 2   “Offer Expiration date.”
 3
            160.    Section 1692e of the FDCPA states that “[a] debt collector may not use any false,
 4
     deceptive, or misleading representation or means in connection with the collection of any debt.”
 5
            161.    Section1692f generally prohibits a debt collector from using “unfair or
 6

 7   unconscionable means to collect or attempt to collect any debt.”

 8          162.    MCM’s practice of mailing collection letters like the Pre-Approved Offer Letter

 9   weeks after the printed mailing dates results in a shortened response time and constitutes a “false,
10
     deceptive, or misleading representation or means in connection with the collection of any debt” as
11
     well as an “unfair or unconscionable means to collect or attempt to collect any debt.”
12
            163.    MCM’s practice of mailing Pre-Approved Offer Letters weeks after the printed
13
     mailing dates results in a shortened response time and a manufactured sense of urgency, and
14

15   therefore constitutes a “false, deceptive, or misleading representation or means in connection with

16   the collection of any debt” in violation of Section 1692e of the FDCPA.
17          164.    MCM’s practice of mailing Pre-Approved Offer Letters weeks after the printed
18
     mailing dates results in a shortened response time and a manufactured sense of urgency with regard
19
     to the “character” and/or “legal status” of the underlying debts, and in particular in relation to a
20
     debtor’s so-called “options” relative to resolving the subject debts in violation of Section
21

22   1692e(2)(A) of the FDCPA.

23          165.    MCM’s practice of mailing collection letters like the Pre-Approved Offer Letters

24   weeks after the printed mailing dates results in a shortened response time and a manufactured sense
25   of urgency and thus constitutes the use of a “false representation or deceptive means to collect or
26
     attempt to collect” a debt in violation of 1692e(10) of the FDCPA.
27

28

                                                       25
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 26 of 27

 1           166.    Mailing out form collection letters more than a week after the purported mailing
 2   date under the above circumstances would have a material impact on a consumer reviewing the
 3
     offer identified in the letter.
 4
             167.    A shortened response time, artificially created by MCM, put pressure on Plaintiff
 5
     and others similarly situated and thus constitutes a “false, deceptive, or misleading representation
 6

 7   or means in connection with the collection of any debt” as well as an “unfair or unconscionable

 8   means to collect or attempt to collect any debt.”

 9           168.    On information and belief, at least 40 persons with addresses within this District
10
     received an identical Envelope and similarly Pre-Approved Offer Letter within one year of the
11
     filing of this lawsuit where the Letter was not mailed out on the date listed on the letter and where
12
     the Letters were mailed out more than one week after the purported mailing date.
13
             169.    The proposed class members who are defined as follows
14

15                   All persons with mailing addresses within this District who were mailed
                     collection letters where the envelopes containing the words “IMPORTANT
16                   INFORMATION ENCLOSED” and “ATTENTION REQUIRED” where
                     the underlying debts were originally owed to Synchrony Bank TJX and
17                   Midland’s records show that the envelopes were mailed more than one week
                     after the date printed on the letters.
18

19

20           WHEREFORE, Plaintiff respectfully requests that this Honorable Court:
21               a. declare that MCM’s practice of mailing collection letters over a week after
22                  the letter’s stated mailing date violates Sections 1692e, 1692e(2)(A),
                    1692e(10) and 1692f of the FDCPA;
23
                 b. enjoin MCM from violating the FDCPA in this manner in the future;
24
                 c. award Plaintiff statutory damages of $1,000;
25
                 d. award class members actual damages if they paid their subject debts after
26                  receiving a collection letter in an Attention Envelope;
27               e. award class members maximum statutory damages; and
28

                                                         26
     Case 1:19-cv-01490-DAD-JLT Document 1 Filed 10/21/19 Page 27 of 27

 1              f. award Plaintiff costs and reasonable attorney fees as provided under 15
                   U.S.C. §1692k.
 2

 3

 4   Plaintiff demands a jury trial

 5   Respectfully submitted, on behalf of
     Plaintiff BRIAN K. DAVIS individually
 6   and on behalf of all others similarly situated,
 7
     /s/ Nicholas M. Wajda
 8   Nicholas M. Wajda
     WAJDA LAW GROUP, APC
 9   6167 Bristol Parkway, Suite 200
     Culver City, California 90230
10   Telephone: (310) 997-0471
11   nick@wajdalawgroup.com

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       27
